Title: To Thomas Jefferson from Albert Gallatin, 2 January 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     2d Jany. 1805
                  
                  It was intended that the payment of the 2d instt. to Maryland should be paid on 1st Jany. 1805; and the sooner the enclosed certificates are signed, the better it will be in order to save interest
                  Respectfully submitted
                  
                     Albert Gallatin 
                     
                  
               